Title: Circular to Certain New England Governments, 25 July 1776
From: Washington, George
To: Certain New England Governments



Gentn
New York July 25th 1776

Congress having empowered me to appoint suitable places of Rendezvous for the Battallions raising in your Government for the Northern Army and to communicate the same to you, also to advance them One Months pay &c. as you will perceive by the Inclosed Copy of their Resolution which I have the honor to

Transmit, I must request the favor of you to direct them to march by Companies as they are raised to Skeenesborough, and there receive orders and Instructions for their conduct from the Officer Commanding the Northern Army, and also to advance the months pay and take every necessary measure for forwarding their March and complying with the purport of the said Resolve, assuring you that whatever money may be advanced necessarily in carrying the same into execution shall be repaid to your Order.
Before I conclude I cannot but confess that I do not clearly Understand what Battallions Congress allude to and there fore beg leave to refer you to the requisition I presume they made you upon the Subject. I am Gentn with great respect Your Most Obedt Servt

Go: Washington

